DETAILED ACTION
In response to communications filed on 28 April 2021, this is the first Office action on the merits. Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 31 October 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:  

Regarding reference, Carraso, "Exploring Splunk," published by CITO Research, New York, NY, April 2012. This IDS does not include page number. It appears that in this case, a lengthy document contains both information of potential relevance to the examination of the application and other information that is not of potential relevance. Therefore this IDS has not been considered. Examiner suggests pointing to the relevant sections in this document. 

Regarding reference, Mahapatra, "High-Level Graphical Programming for Big Data Applications, 2019, pages 1-215. http://mediatum.ub.tum.de/doc/1524977/41093.pdf (Year: 2019). It appears that in this case, a lengthy document contains both information of potential relevance to the examination of the application and other information that is not of potential relevance. Therefore this IDS has not been considered. Examiner suggests pointing to the relevant sections in this document.

Regarding reference, Netflix Keystone SPaaS: Real-time Stream Processing as a Service-ABD320 -re:lnvent 2017 clip slide, retrieved from https://www.slideshare.net/AmazonWebServices/netflix-keystone-spaas-realtimestream-
processing-as-a-service-abd320-reinvent-2017. It appears that in this case, a lengthy document contains both information of potential relevance to the examination of the application and other information that is not of potential relevance. Therefore this IDS has not been considered. Examiner suggests pointing to the relevant sections in this document.

Regarding reference, Splunk Cloud User Manual 8.0.2004 - splunk> turn data in doing - copyright 2020 Splunk Inc. - in 66 pages - Retrieved from Splunk Documentation <URL: https://docs.splunk.com/Documentation> on May 20, 2020. It appears that in this case, a lengthy document contains both information of potential relevance to the examination of the application and other information that is not of potential relevance. Therefore this IDS has not been considered. Examiner suggests pointing to the relevant sections in this document.

Regarding reference, Wu, Building Stream Processing as a Service (SPaaS), retried on April 9, from 201https://cdn.oreillystatic.com/en/assets/1/event/281/Building%20stream%20processi ng%20as%20a%20service%20at%20N etflix%20Presentation.pdf. This IDS does not include page number or slide number. It appears that in this case, a lengthy document contains both information of potential relevance to the examination of the application and other information that is not of potential relevance. Therefore this IDS has not been considered. Examiner suggests pointing to the relevant sections in the slides.

It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 recites “one or more second data transformations” should read as --the one or more second transformations--  as it appears to be a typographical error and may cause antecedent basis issue.
Claim 4 recites “the first processing pipeline obtains a set of data from a first externally defined data stream and writes a first set of transformed data to a user defined data stream” should read as -- the first processing pipeline obtains the set of data from the first externally defined data stream and writes the first set of transformed data to the user defined data stream--  as it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims does/do not fall within at least one of the four categories of patent eligible subject matter because the claims seem to be directed more towards software. Software is not one of the four categories of invention and therefore this claim is not statutory. Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture. Software is not a combination of substances and therefore is not a composition of matter. Therefore, the claimed system is not limited to embodiments which include the hardware necessary to enable the underlying functionality to be realized, and instead is software per se. Claim 14 recites a computing system of a data ingestion system, the computing system comprising: a streaming data processing system which appears to be directed towards software. According to specification [00758] “Systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described”. Therefore the computing system could also be software. As a result, claim 14 appears to be related to software components and therefore claim 9 appears to be directed towards a software related claim. Similarly, claims 15-17 also appear to be directed towards software. 
As a result, claims 14-17 appear to be software per se and are rejected under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCluskey et al. (US 2019/0377816 A1, hereinafter “McCluskey”) in view of Tevanian Jr. (US 7,788,594 B1, hereinafter “Tevanian”).

Regarding claim 1, McCluskey teaches
A method comprising: (see McCluskey, [0033] “computer-implemented method”). 
obtaining, by a streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) a first input defining a first processing pipeline and a second processing pipeline, (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) wherein the first processing pipeline performs one or more first data transformations and the second processing pipeline performs one or more second data transformations, (see McCluskey, [0150]-[0151] “an enricher may be configured take certain data values included in a message and transform them into a different data structure… The type of enrichment operation to be performed by an enricher (and thus the type of enrichment produced by the enricher) may take various other forms as well”; [0206] “asset data platform 102 may compile the configuration information into a set of configuration files (e.g., an ordered list of configuration files) that each define a respective enricher within the enrichment pipeline. As another example, asset data platform 102 may compile the configuration information into a set of configuration files that each define a respective chain of enrichers within the enrichment pipeline”; [0197] “one or more enrichment pipelines for a given stream of data, such as a stream of messages containing operating data for an asset” – there are plurality of pipelines. Each pipeline has plurality of enrichers and each enricher is configured to transform data) wherein the first processing pipeline obtains a set of data from a first externally defined data stream and (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”) writes a first set of transformed data to a user defined data stream, wherein the second processing pipeline obtains the first set of transformed data from the user defined data stream and (see McCluskey, [0166] - [0170] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message… two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline”; [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”) writes a second set of transformed data to a second externally defined data stream; (see McCluskey, [0166] “then output enriched versions of the streaming messages to one or more data sinks (e.g., a database, a data warehouse, a streaming message topic, or the like), where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message”). 
obtaining, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) a second input defining the user defined data stream (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0200] “the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information”; [0145] “there may be up to three configurable aspects of an enricher: (1) the type of enrichment operation performed by the enricher, (2) the manner in which the enricher appends a produced enrichment to a message, and (3) the error-handling logic carried out by the enricher, if any” - configuration information input related to enrichers is interpreted as second input) that obtains the first set of transformed data from the first processing pipeline and writes the first set of transformed data to the second processing pipeline; (see McCluskey, [0166] - [0170] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message… two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline”).
receiving, by the streaming data processing system, the set of data from the first externally defined data stream; (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”; [0064] “may receive operating data from operating data source 104B in a streaming fashion as such operating data is received and/or otherwise generated by operating data source 104B”; [0148] “an enricher may be configured to retrieve a data value from an external source and then append the retrieved value to the message. In this respect, the external source may take the form of a database, an API, or a URL, among other possibilities”).
the first input, (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) performing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the one or more first data transformations on the set of data to generate the first set of transformed data; and (see McCluskey, [0150]-[0151] “an enricher may be configured take certain data values included in a message and transform them into a different data structure… The type of enrichment operation to be performed by an enricher (and thus the type of enrichment produced by the enricher) may take various other forms as well”; [0206] “asset data platform 102 may compile the configuration information into a set of configuration files (e.g., an ordered list of configuration files) that each define a respective enricher within the enrichment pipeline. As another example, asset data platform 102 may compile the configuration information into a set of configuration files that each define a respective chain of enrichers within the enrichment pipeline”; [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message”; [0197] “one or more enrichment pipelines for a given stream of data, such as a stream of messages containing operating data for an asset” – there are plurality of pipelines. Each pipeline has plurality of enrichers and each enricher is configured to transform data).
the second input, (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0200] “the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information”; [0145] “there may be up to three configurable aspects of an enricher: (1) the type of enrichment operation performed by the enricher, (2) the manner in which the enricher appends a produced enrichment to a message, and (3) the error-handling logic carried out by the enricher, if any” - configuration information input related to enrichers is interpreted as second input) routing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the first set of transformed data from the first processing pipeline to the second processing pipeline via the user defined data stream; (see McCluskey, [0170] “two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline”; [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”).
the first input, (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) performing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the one or more second data transformations on the first set of transformed data to generate the second set of transformed data; and (see McCluskey, [0169]-[0170] “each streaming message that flows through the enrichment pipeline may advantageously be enriched with one or more additional data fields that are appended to the original data message… a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline in a manner similar to that described above”; [0150] “an enricher may be configured take certain data values included in a message and transform them into a different data structure… a message comprises a collection of data values in the form of an array or a list, an enricher may be configured to transform the collection of data values into a different data structure such as a map or a set. Other examples are possible as well” – the messages coming into the second enrichment pipeline are also enriched).
the first input, (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) routing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the second set of transformed data to the second externally defined data stream via the second processing pipeline (see McCluskey, [0212] “may produce an enriched stream of messages in which each of at least a plurality of the messages in the enriched stream includes a respective first and respective second enrichment”; [0184] “enricher 640 may produce an enrichment and append an enrichment field to updated message 660. Enricher 640 may then output an updated message (not shown) downstream to a data sink in asset data platform 102, such as a database, a data warehouse, a streaming message topic (e.g., a Kafka topic), or the like”; [0168] “concluding with the last enricher in the pipeline (e.g., the enricher that outputs the processed streaming messages to the enrichment pipeline's data sink)”; [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks”).
McCluskey does not explicitly teach based at least in part on the first input, performing streaming; based at least in part on the second input, routing; based at least in part on the first input, performing streaming; based at least in part on the first input, routing.
However, Tevanian discloses presenting a data input interface and also teaches
based at least in part on first input perform a specific operation (see Tevanian, [col4 lines36-40] “A first input into the first portion 405 of the text input field 403 will cause the selection of a first operation”).
based at least in part on second input perform a specific operation (see Tevanian, [col4 lines36-40] “an alternative first input into the second portion 407 of the text input field 403 will select the second operation” – alternative first input has been interpreted as second input).
based at least in part on first input perform a specific operation (see Tevanian, [col4 lines36-40] “A first input into the first portion 405 of the text input field 403 will cause the selection of a first operation”).
based at least in part on first input perform a specific operation (see Tevanian, [col4 lines36-40] “an alternative first input into the second portion 407 of the text input field 403 will select the second operation” – alternative first input has been interpreted as second input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of performing specific operations based on inputs as being taught and disclosed by Tevanian, in the system taught by McCluskey to yield the predictable results of effectively performing different operations based on user input (see McCluskey, [col6 lines1-7] “processing system to perform a search or perform some other operation relative to the inputted text by signaling to the data processing system to do so. In one exemplary embodiment, the user may, after having entered the text, press a key on a keyboard, such as the enter key or the return key or may  peak a phrase or word which is recognized by a speech recognition system operating on the data processing system”).
Claims 14 and 18 incorporate substantively all the limitations of claim 1 in a system (see McCluskey, [0052] “asset data platform 102 may comprise one or more computing systems… performing data ingestion and/or data analytics operations on the asset-related data received from asset data sources 104”; [0061] “may receive operating data from asset 104A in a streaming fashion”) and computer-readable medium form (see McCluskey, [0093] “data storage 204 may comprise one or more non-transitory computer-readable storage mediums, examples of which may include volatile storage mediums… that are distributed across a plurality of physical computing devices connected via a network”; [0061] “may receive operating data from asset 104A in a streaming fashion”) and are rejected under the same rationale.

Regarding claim 3, the proposed combination of McCluskey and Tevanian teaches
wherein the user defined data stream comprises a first user defined data stream, wherein a second user defined data stream (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations” – there are plurality of user-defined settings) obtains a third set of transformed data from a third processing pipeline (see McCluskey, [0197] “one or more enrichment pipelines for a given stream of data, such as a stream of messages containing operating data for an asset”; [0144] “uses stream processing to receive, enrich, and output a stream of data messages on a substantially continuous basis” – there are plurality of data messages coming in on a continuous basis) and writes the third set of transformed data to a fourth processing pipeline, wherein the set of data comprises a first set of data, the method further comprising: (see McCluskey, [0166] - [0170] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message… two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline” – there are plurality of enrichment pipelines). 
receiving, by the streaming data processing system, a second set of data from a third externally defined data stream; (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”; [0064] “may receive operating data from operating data source 104B in a streaming fashion as such operating data is received and/or otherwise generated by operating data source 104B”; [0148] “an enricher may be configured to retrieve a data value from an external source and then append the retrieved value to the message. In this respect, the external source may take the form of a database, an API, or a URL, among other possibilities”; [0054] “to perform data analytics operations based on the asset-related data received from data sources 104” – there are plurality of data sources from where the streaming message data is received).
performing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) one or more second data transformations on the second set of data to generate the third set of transformed data; and (see McCluskey, [0150]-[0151] “an enricher may be configured take certain data values included in a message and transform them into a different data structure… The type of enrichment operation to be performed by an enricher (and thus the type of enrichment produced by the enricher) may take various other forms as well”; [0206] “asset data platform 102 may compile the configuration information into a set of configuration files (e.g., an ordered list of configuration files) that each define a respective enricher within the enrichment pipeline. As another example, asset data platform 102 may compile the configuration information into a set of configuration files that each define a respective chain of enrichers within the enrichment pipeline”; [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message”; [0197] “one or more enrichment pipelines for a given stream of data, such as a stream of messages containing operating data for an asset” – there are plurality of pipelines. Each pipeline has plurality of enrichers and each enricher is configured to transform data).
routing, by the streaming data processing system, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the third set of transformed data from the third processing pipeline to the fourth processing pipeline via the second user defined data stream (see McCluskey, [0170] “two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline”; [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations” – there are plurality of user-defined settings). 

Regarding claim 4, the proposed combination of McCluskey and Tevanian teaches
wherein the first input (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) indicates that the first processing pipeline obtains a set of data from a first externally defined data stream and (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) writes a first set of transformed data to a user defined data stream and the second processing pipeline obtains the first set of transformed data from the user defined data stream and (see McCluskey, [0166] - [0170] “an enrichment pipeline may be configured to receive streaming messages from a data source and then output enriched versions of the streaming messages to one or more data sinks… where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message… first enricher in the chain of enrichers may be configured to receive a streaming message from a data source, produce and append a first enrichment to the streaming message, and output a first updated version of the streaming message. In turn, the second enricher in the chain may be configured to receive the first updated version of the streaming message, produce and append a second enrichment to the streaming message, and output a second updated version of the streaming message… two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline. In such a case, the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic that serves as the input to the second enrichment pipeline, which may in tum result in the first enricher in the second enrichment pipeline receiving updated messages from the last enricher in the first enrichment pipeline and then passing such messages through the second enrichment pipeline”; [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”) writes the second set of transformed data to the second externally defined data stream (see McCluskey, [0166] “then output enriched versions of the streaming messages to one or more data sinks (e.g., a database, a data warehouse, a streaming message topic, or the like), where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message”).

Regarding claim 5, the proposed combination of McCluskey and Tevanian teaches
wherein the first processing pipeline obtains data from a plurality of externally defined data streams, (see McCluskey, [0007] “a tool for creating and deploying one or more configurable enrichment pipelines that each use stream processing to receive, enrich, and output a stream of data messages”; [0211] “After acquiring the stream of messages… may input each message in the stream ( or at least each of a plurality of messages in the stream) into an enrichment pipeline that comprises at least a first enricher and a second enricher”) the plurality of externally defined data streams comprising the first externally defined data stream (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”).
Claim 15 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of McCluskey and Tevanian teaches
wherein the second processing pipeline writes data to a plurality of externally defined data streams, the plurality of externally defined data streams comprising the second externally defined data stream (see McCluskey, [0166] “then output enriched versions of the streaming messages to one or more data sinks (e.g., a database, a data warehouse, a streaming message topic, or the like), where the pipeline's two or more enrichers may be applied to each streaming message that flows through the pipeline in order to append a desired set of enrichments to each streaming message”).
Claim 16 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of McCluskey and Tevanian teaches
wherein the user defined data stream is customizable (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations” – there are plurality of user-defined settings and that information is customizable for a user).
Claims 17 and 19 incorporate substantively all the limitations of claim 8 in a system and computer-readable medium form and are rejected under the same rationale.

Regarding claim 9, the proposed combination of McCluskey and Tevanian teaches
wherein the user defined data stream is (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”) associated with a topic (see McCluskey, [0170] “the last enricher in the first enrichment pipeline may be configured to output messages to a streaming message topic” – the configuration is related to outputting a message to a streaming message topic). 

Regarding claim 10, the proposed combination of McCluskey and Tevanian teaches
wherein the first input is defined by (see McCluskey, [0200] “to input configuration information for an enrichment pipeline, including… in which the two or more pipelines are to be chained together, among other information”; [0216] “create a configuration that includes two or more interconnected enrichment pipelines… including configuration information specifying how to the different enrichment pipelines are to be interconnected with one another”; [0170] “it is also possible that two or more enrichment pipelines may be linked together, such that the first enrichment pipeline serves as the data source for a second enrichment pipeline” – configuration information input related to two or more pipelines chained together is interpreted as first input) a graphical control (see McCluskey, [0200] “the interface may include a graphical user interface (GUI) that is more targeted for everyday users of the platform (i.e., customers)”… the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information).

Regarding claim 11, the proposed combination of McCluskey and Tevanian teaches
wherein the second input is defined by (see McClusky, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0200] “the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information”; [0145] “there may be up to three configurable aspects of an enricher: (1) the type of enrichment operation performed by the enricher, (2) the manner in which the enricher appends a produced enrichment to a message, and (3) the error-handling logic carried out by the enricher, if any” - configuration information input related to enrichers is interpreted as second input) a graphical control (see McCluskey, [0200] “the interface may include a graphical user interface (GUI) that is more targeted for everyday users of the platform (i.e., customers)”… the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information).

Regarding claim 12, the proposed combination of McCluskey and Tevanian teaches
wherein the user defined data stream comprises an ingestion buffer (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0093] “data storage 204 may comprise… cache”).
	
Regarding claim 13, the proposed combination of McCluskey and Tevanian teaches
wherein the user defined data stream comprises an ingestion buffer, wherein the user defined data stream is associated with (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0093] “data storage 204 may comprise… cache”) buffer criteria, wherein the buffer criteria indicates one or more of source (see McCluskey, [0205] “This configuration information may take various forms, examples of which may include a selection of a data source for the pipeline”) for the user defined data stream (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0093] “data storage 204 may comprise… cache”).

Claims 2, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCluskey and Tevanian in view of Bacus et al. (US 10,193,822 B1, hereinafter “Bacus”).

Regarding claim 2, the proposed combination of McCluskey and Tevanian teaches
wherein one or more of the first externally defined data stream (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”) comprises a stream of data (see McCluskey, [0166] “an enrichment pipeline may be configured to receive streaming messages from a data source”).
The proposed combination of McCluskey and Tevanian does not explicitly teach a stream of data from a block storage service. 
However, Bacus discloses the message processing service and also teaches
process messages from a block storage service (see Bacus, [col10 lines13-14] “Data storage resources can include file storage devices, block storage devices”; [col4 lines43-44] “a message production service 102 produces streams of messages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of block storage service and configurations related to throughput rate as being taught and disclosed by Bacus, in the system taught by the proposed combination of McCluskey and Tevanian to yield the predictable results of effectively performing different operations based on user input (see Bacus, [col2 line60 – col3 lines] “The following detailed description is directed to technologies for providing predictive auto-scaling and reactive autoscaling of computing resources ("resources") for a network accessible message processing service. Utilizing the technologies described herein can improve efficiencies and latencies in the processing of messages by the network accessible message processing service. Resources needed and allocated to the message processing service can be automatically increased or decreased using predictive autoscaling in conjunction with reactive auto-scaling”).

Regarding claim 7, the proposed combination of McCluskey and Tevanian teaches
wherein the second input comprises one or more of (see McCluskey, [0072] “the user input may include certain user-defined settings or logic that is to be used by asset data platform 102 when performing data ingestion and/or data analytics operations”; [0200] “the interface for the CEP tool may provide a user with the ability to input configuration information for an enrichment pipeline, including information that specifies a data source for the pipeline, a data sink for the pipeline, the two or more enrichers to be included in the pipeline, and the manner in which the two or more pipelines are to be chained together, among other information”; [0145] “there may be up to three configurable aspects of an enricher: (1) the type of enrichment operation performed by the enricher, (2) the manner in which the enricher appends a produced enrichment to a message, and (3) the error-handling logic carried out by the enricher, if any” - configuration information input related to enrichers is interpreted as second input).
The proposed combination of McCluskey and Tevanian does not explicitly teach second input comprises one or more of a read/write throughput rate. 
However, Bacus discloses the message processing service and also teaches
configuration includes a read/write throughput rate (see Bacus, [col2 lines45-48] “in configurations, base measures of message traffic are analyzed with respect to message throughput (the rate of successful message delivery over time) for the message processing service”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of block storage service and configurations related to throughput rate as being taught and disclosed by Bacus, in the system taught by the proposed combination of McCluskey and Tevanian to yield the predictable results of effectively performing different operations based on user input (see Bacus, [col2 line60 – col3 lines] “The following detailed description is directed to technologies for providing predictive auto-scaling and reactive autoscaling of computing resources ("resources") for a network accessible message processing service. Utilizing the technologies described herein can improve efficiencies and latencies in the processing of messages by the network accessible message processing service. Resources needed and allocated to the message processing service can be automatically increased or decreased using predictive autoscaling in conjunction with reactive auto-scaling”).
Claim 20 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156